Citation Nr: 0828316	
Decision Date: 08/20/08    Archive Date: 08/28/08	

DOCKET NO.  04-44 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether nonservice-connected hypertension is aggravated by 
service-connected diabetes mellitus (DM II).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from March 1969 to 
October 1970.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In May 2007, the Board issued a 
decision denying four separate claims perfected for appeal.  
In May 2008, the Clerk of the US Court of Appeals for 
Veterans Claims (Court) approved a joint motion of the 
appellant and VA General Counsel which conceded all other 
issues on appeal with the exception of whether the veteran's 
nonservice-connected hypertension was aggravated (increased 
in severity beyond ordinary progress) by service-connected DM 
II.  The joint motion requires remand for another examination 
with review of the claims folder and a request for opinions 
in this regard consistent with the Veterans Claim Assistance 
Act (VCAA).  Accordingly, the case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Court Clerk's order remanded "that part of the BVA's 
decision that denied service connection for hypertension, to 
include as secondary to diabetes mellitus...for compliance 
with the instructions of the joint motion..."  The joint 
motion, however, only raised the issue of whether 
hypertension was aggravated by service-connected DM II.  The 
joint motion in no way raised or questioned the Board's 
previous denial of service connection for hypertension as 
being incurred or aggravated in service, or being manifested 
to a compensable degree within one year after service 
separation.  Indeed, hypertension was first diagnosed in 
2001, some 31 years after service.  Accordingly, no further 
inquiry with respect to these theories of entitlement need be 
addressed. 

To comply with the joint motion, the case is REMANDED for the 
following action:

1.  Although the joint motion raised no 
issue of adequacy of prior VCAA notice, 
the RO should nonetheless provide the 
veteran with a VCAA notification which 
informs him that the evidence necessary 
to substantiate his claim would be 
competent clinical evidence or opinion 
which shows or supports a finding that 
his service-connected diabetes mellitus 
aggravates (increases in severity beyond 
ordinary progress) his nonservice-
connected hypertension.  Consistent with 
the joint motion, this notice must also 
inform the veteran that he may submit any 
additional evidence or argument he may 
have in support of this issue.  The 
veteran should also be asked to provide 
copies of any private medical records 
documenting his treatment for diabetes 
and/or hypertension which are not already 
on file, or to properly complete and 
return medical release forms so that the 
RO may attempt to collect such evidence 
on his behalf.  Any evidence or argument 
obtained must be included in the claims 
folder.

2.  The RO should also process a request 
for production of any and all VA 
treatment records for the veteran which 
may exist, and which are not already on 
file.  It does appear that VA treatment 
records through December 2004 are already 
on file.  Any additional VA treatment 
records for the veteran subsequent to 
that time should be included in the 
claims folder.

3.  After completing the above 
development, the veteran should be 
referred for VA examination by a 
specialist in heart disease.  The claims 
folder must be made available to the 
physician for review in conjunction with 
the examination.  The physician's 
attention is directed to the entirety of 
the claims folder, but specifically to 
the multiple VA examinations provided the 
veteran in November 2003, the Board's May 
2007decision, and the joint motion for 
remand in May 2008.  A complete physical 
examination of the veteran is not 
necessary other than any physical 
examination or other diagnostic testing 
or studies which may be necessary, 
together with a review of the historical 
record, for the examining physician to 
provide a competent clinical opinion on 
the question of whether it is more, less, 
or equally likely that the veteran's 
service-connected DM II aggravates 
(increases in severity beyond ordinary 
progress) the veteran's 
nonservice-connected hypertension.  A 
complete explanation of all reasons and 
bases for any opinion provided is 
essential.  Additionally, should the 
opinion be in any way favorable to the 
veteran's claim, the physician is further 
required to provide his best estimate as 
to the degree or percentage of increase 
in severity of hypertension over and 
above the severity that hypertension 
would have in the absence of DM II (A 
response that this would require 
speculation is unacceptable; the 
physician's best estimation is superior 
to any attempt by VA adjudication 
personnel to provide such estimation).

4.  After completing the above 
development, the RO should again address 
the remaining issue of whether the 
veteran's service-connected DM II 
aggravates his nonservice-connected 
hypertension.  In so doing, the RO must 
insure that the VA examination provided 
pursuant to the above paragraph is full 
and complete and does not require return 
for corrective action.  If the decision 
is not to the veteran's and 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case and provided an opportunity 
to respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

